                Case 2:16-cv-02694-NJK Document 76 Filed 05/18/20 Page 1 of 4




 1
 2
 3
                                      UNITED STATES DISTRICT COURT
 4
                                          DISTRICT OF NEVADA
 5
 6   HENRY LUJAN, et al.,
                                                                 Case No.: 2:16-cv-02694-NJK
 7             Plaintiffs,
 8   v.                                                              ORDER RE: TRIAL
 9   GORDON WESLEY THOMAS, et al.,
10             Defendants.
11           This case is set for trial on November 9, 2020, at 9:00 a.m. in Courtroom 3C, with a pretrial
12 conference set for November 4, 2020, at 10:00 a.m. in Courtroom 3C.
13 1. WITNESSES. Counsel shall immediately subpoena all witnesses for the time and trial date as
14        listed above.
15 2. COUNSEL FOR ALL PARTIES SHALL COMPLY WITH THE FOLLOWING:
16           a. STIPULATIONS FOR CONTINUANCE OF TRIAL DATE. On or before October
17               26, 2020, the parties shall file with the Clerk of Court all stipulations for continuance
18               of the trial date.
19           b. MOTIONS IN LIMINE. On or before October 5, 2020, the parties shall file any
20               motions in limine. All motions in limine must include a certificate that the parties
21               participated in the meet and confer process but were unable to resolve the matter
22               without Court involvement. Responses shall be filed no later than October 12, 2020.
23               Replies shall be filed only with leave of court. To the extent the Court has not yet ruled
24               on motions in limine, the parties shall be prepared to argue the motions at the pretrial
25               conference set for November 4, 2020.
26           c. STATEMENT OF THE CASE. On or before October 26, 2020, the parties shall file
27               a brief statement of the case, no longer than one-half page, stating the nature of the
28               claims and defenses, to be read to prospective jurors at the time of jury selection.

                                                       1
       Case 2:16-cv-02694-NJK Document 76 Filed 05/18/20 Page 2 of 4




 1   d. SUGGESTED VOIR DIRE QUESTIONS. On or before October 26, 2020, the
 2      parties shall file all suggested voir dire questions to be asked of the jury panel by the
 3      Court.
 4   e. WITNESS LISTS. On or before October 26, 2020, the parties shall file the original
 5      list of witnesses expected to be called on behalf of each party for use by the Court
 6      during jury selection.
 7   f. EXHIBIT LISTS. On or before October 26, 2020, the parties shall file the original
 8      complete exhibit list of all exhibits intended to be used during the trial. At the same
 9      time, each party shall serve upon all other parties a copy of the same. The exhibits are
10      to be listed on a form provided by the Clerk’s Office or obtained from the Court’s
11      website www.nvd.uscourts.gov and may be computer-generated, if they conform to the
12      requirements of the form that is provided by the Clerk.
13   g. MARKING EXHIBITS. On or before October 26, 2020, the parties shall meet,
14      confer, pre-mark and exchange all trial exhibits. Plaintiffs shall use numerals 1 through
15      500 and Defendants shall use numerals 501 through 1,000. Exhibits that are on the
16      same subject matter may be marked as a series, that is, Plaintiffs 1-A, 1-B, etc. and
17      Defendants 501-A, 501-B, etc. Counsel shall file a notice confirming that the exhibits
18      have been pre-marked.
19   h. EXHIBIT BINDERS. If a party’s total documentary exhibits exceed 15 pages, the
20      party’s exhibits are to be placed in a 3-ring binder with numbered dividers. The binder
21      shall be clearly marked on the front and side with the case caption and number and the
22      sequence of exhibits. At the commencement of trial, counsel shall provide the
23      Courtroom Administrator with the binder containing the original exhibits and a
24      courtesy set for the trial judge. The exhibits shall remain in the custody of the clerk,
25      unless otherwise ordered.
26   i. JURY INSTRUCTIONS AND VERDICT FORMS. On or before October 26, 2020,
27      the parties shall jointly file a set of agreed upon jury instructions and proposed verdict
28      forms. A copy of the agreed upon jury instructions and verdict forms shall also be

                                              2
            Case 2:16-cv-02694-NJK Document 76 Filed 05/18/20 Page 3 of 4




 1            submitted in Word format to chambers by e-mail to the Court’s e-mail address:
 2            NJK_Chambers@nvd.uscourts.gov. The parties shall submit additional proposed jury
 3            instructions and verdict forms in Word format to chambers by e-mail at the same e-
 4            mail address. The latter must include the authority and argument for each instruction.
 5            Any modifications of instructions from statutory authority, the Ninth Circuit Manual
 6            of Model Jury Instructions, or any other model instructions, must specifically state the
 7            modification made to the original source and the authority and argument supporting the
 8            modification.
 9        j. TRIAL BRIEFS. On or before October 26, 2020, the parties shall file their trial briefs.
10            Each party shall concurrently serve a copy of its trial brief on the other parties to this
11            action. Additionally, each party shall deliver directly to the undersigned’s box in the
12            Clerk’s Office two copies of its trial brief at the time the original is filed. The trial
13            briefs shall contain a concise statement of the facts which the parties believe the
14            evidence will show, their theories of recovery or defense, and a factual and legal
15            discussion of evidentiary problems or special issues which the parties anticipate will
16            arise at trial.
17 3. TRIAL SCHEDULE. Trial will generally begin at 9:00 a.m. and end at 5:00 p.m. Monday
18    through Friday. However, parties should plan to be available between 8:00 a.m. and 9:00 a.m.
19    each day of trial to address matters outside the presence of the jury. This standard trial schedule
20    may be modified for good cause; however, requests should be submitted at the Pretrial
21    Conference or before the written trial schedule is issued to jurors.
22 4. USE OF EVIDENCE DISPLAY EQUIPMENT. Counsel wishing to use the Court’s
23    evidence display equipment should contact the Courtroom Administrator at least two weeks
24    before trial for training or instruction and availability for use at trial.
25 5. EXPEDITED OR DAILY TRANSCRIPTS. Any party that will require expedited or daily
26    transcripts shall notify the Electronic Court Recorder Operator (ECRO), at 702-464-5434,
27    immediately upon receipt of this order. The ECRO will provide instructions with respect to
28

                                                      3
            Case 2:16-cv-02694-NJK Document 76 Filed 05/18/20 Page 4 of 4




 1    expedited or daily transcripts. Failure to timely notify the ECRO may result in an inability to
 2    provide expedited or daily transcripts.
 3 6. SANCTIONS. As provided for under the Local Rules of Practice of this Court, the Court
 4    will consider the imposition of sanctions against any attorney who (1) fails to timely comply
 5    with the provisions of this Order including, but not limited to, the failure to appear for the
 6    Pretrial Conference without having been excused by the Court or the clerk with the permission
 7    of the Court; or (2) fails to timely comply with any other order that schedules deadlines for
 8    trial preparation.
 9 7. CONTACT PERSON. All questions and information regarding the trial calendar are to be
10    directed to Ari Caytuero, Courtroom Administrator, at Ari_Caytuero@nvd.uscourts.gov or
11    (702) 464-5566.
12        IT IS SO ORDERED.
13        Dated: May 18, 2020.
14                                                            ______________________________
                                                              Nancy J. Koppe
15                                                            United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
